Citation Nr: 1030671	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  01-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in October 2003, 
December 2006, March 2008, and May 2009, at which time it was 
remanded for further development.

In its March 2008 remand, the Board requested that the Veteran be 
scheduled for a videoconference hearing at the RO.  The Veteran 
was scheduled for the videoconference in June 2008 and did not 
appear.

The issue of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU), raised by the Veteran in a June 2009 
statement in support of claim, and the issue of 
entitlement to service connection for peripheral 
neuropathy of the left upper quadrant, raised by the 
Veteran in a June 2010 statement, have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action. 

The Board further notes that it does not appear that a percentage 
disability evaluation has been assigned for the Veteran's now 
service-connected left carpal tunnel syndrome.  Such a disability 
evaluation should be assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2009 remand, the Board noted that that there appeared 
to be a discrepancy as to whether the July 2007 VA examiner 
reviewed the available service treatment records.  The Board 
observed that in the July 2007 report, the examiner noted that 
the claims folder had been reviewed.  However, later in the 
report, the examiner indicated that she had not reviewed the 
service treatment records.  The Board noted that the Veteran 
reported having depression or excessive worry on his May 1974 
report of medical history and that in the "notes" section of 
the report, the Veteran was reported to have depression and worry 
due to personal problems.  The Board observed that the Veteran 
was diagnosed as having depression at the time of the July 2007 
VA examination.  It noted that although the examiner indicated 
that the Veteran's depression was not until after his period of 
service based upon his own statements, there was no reference or 
discussion as to the findings of depression made in the service 
separation report of medical history.

The Board stated that to clarify any discrepancies in the report, 
the claims folder was to be returned to the July 2007 VA 
examiner, who was requested to review the available service 
treatment records.  Following review, the examiner was asked to 
render an opinion as to whether it was at least as likely as not 
that the depression diagnosed at the time of the July 2007 VA 
examination was related to the depression noted in service.  

In conjunction with the remand, the matter was returned to the VA 
facility where the previous examination was conducted.  It does 
not appear that the examiner who conducted the July 2007 VA 
examination was available to review the claims folder and provide 
the requested opinion as the Veteran was afforded an additional 
VA examination by another VA physician in July 2009. 

Following the examination, the examiner diagnosed the Veteran as 
having recurrent major depression.  The examiner indicated that 
private, VA, and service medical records were reviewed.  The 
examiner stated that it was not at least as likely as not that 
the Veteran's current condition was caused by or a result of 
service.  The rationale for this opinion was that per the 
Veteran's own words, he stated that he felt depressed when he was 
turned down for re-enlistment in the Air Force in 1974.  The 
examiner noted that the Veteran did not seek help for depression 
and that the first time he sought help was in 1980 when he was 
under stress, financial problems, and he saw a PC and not a 
psychiatrist.  He noted that per the Veteran, the treatment was 
for anxiety and not depression.  The Veteran took this treatment 
for a few months and the next time he received psychiatric care 
was when he overdosed on sleeping medication and later on while 
in prison.  The examiner noted that the Veteran had received 
ongoing treatment for depression since being released from prison 
in 2004.  

Although the July 2009 VA examiner indicated that he had reviewed 
the claims folder and the service medical records, he stated that 
the rationale for his opinion were the Veteran's own words that 
he felt depressed when he was turned down for re-enlistment in 
the Air Force in 1974.  

As noted in the previous remand and above, the Veteran reported 
having depression or excessive worry on his May 1974 report of 
medical history; and in the physician's "notes" section of the 
report, the Veteran was found to have depression and worry due to 
personal problems.

The Board notes that the Veteran's service separation report of 
medical history was filled out in May 1974 and that he was not 
released from service until September 1974.  Thus, the Veteran's 
reports of depression and excessive worry and the findings of 
depression and worry due to personal problems were noted during 
the Veteran's period of active service.  The examiner did not 
comment on these findings despite being asked to comment on 
whether was at least as likely as not that any currently 
diagnosed psychiatric disorder was related to the Veteran's 
period of service, including the depression noted on the service 
separation report of medical history.  A remand by the Board 
confers on an appellant the right to VA compliance with the terms 
of the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In Stegall, the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

As the examiner did not comment on the inservice report of 
depression and/or excessive worry and the finding of depression 
due to personal problems, the Board has no alternative but to 
return this matter for compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the July 2009 
psychiatric examination.  Following a 
thorough review of the claims folder, to 
include any available service treatment 
records and private medial records, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any currently diagnosed psychiatric 
disorder is related to the Veteran's period 
of service, specific reference must be made 
to the Veteran's reports of 
depression/excessive worry and the findings 
of depression noted on the May 1974 service 
separation report of medical history, and 
what relation, if any, these have to his 
currently diagnosed psychiatric disorder.  
The examiner should indicate that he has 
reviewed the claims folder, including the 
available service treatment records.  
Detailed rationale is requested for each 
opinion rendered.  If the examiner is not 
available, schedule the Veteran for a VA 
examination with the examiner being 
requested to answer the above question, 
with specific emphasis being placed on the 
inservice finding of depression when 
rendering the above opinion.

2.  The Veteran should be advised in 
writing that if he is scheduled for a VA 
examination, it is his responsibility to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue of service 
connection for a psychiatric disorder other 
than PTSD.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

